Exceptions overruled. This is an action of tort for personal injuries and property damage incurred in a collision of automobiles. The jury returned verdicts for the defendants. The plaintiff alleges exceptions relating to the charge and to the denial of his motion for a new trial. The bill of exceptions, which lacks a statement that it contains all the material evidence, is fatally defective. Irving v. Bonjorno, 327 Mass. 516, 518. Schnepel v. Kidd, 332 Mass. 137, 138. In fact, it contains no statement at all of any evidence. The plaintiff has not satisfied the burden resting upon the excepting party to show error. Posell v. Herscovitz, 237 Mass. 513, 517. Donahue v. Kenney, 330 Mass. 9, 12.